Bertram R. Geleand, S.
By decree on accounting dated September 5, 1944, the sum of $1,177.64 (now $2,727.64) was directed to be deposited with the City Treasurer for the benefit of Morris Tynowicka and Frieda Tynowicka who at that time resided in Poland. These two persons were brother and sister of the above decedent.
At the time of the decree the Second World War was in progress and Poland had been occupied for over four years by Germany. Morris Tynowicka and Frieda Tynowicka had not been heard from since the outbreak of the war in 1939. Neither they nor any members of their families were ever heard from thereafter. All of these persons were of the Jewish faith.
There is now an application before the court by two sisters of the above named for the withdrawal of these funds. They allege that they have not heard from their brother and sister for more than 30 years. They caused extensive investigations into the whereabouts of their missing brother and sister to be made immediately after the Second World War by United Hias Service, an agency which was specifically engaged in locating displaced Jews and reuniting them with their families. These efforts proved fruitless.
The impact of the Nazi policies in relation to all persons of the Jewish faith has been well documented in numerous proceedings since World War II. The scope of the Nazi holocaust permits certain conclusions without direct evidence as to the fate of the two individuals involved. The circumstances constrain the court to take judicial notice of the tragic events resulting from the German invasion of Poland and the Nazi policy of mass extermination of all people of the Jewish faith (Matter of Elias, 189 *651Misc. 279; Matter of Magre, 189 Misc. 246; Matter of Frankel, 196 Misc. 268).
It further appears that the petitioners are two elderly ladies in their eighties, one of whom is in a nursing home for treatment of a very serious ailment and the modest funds in question could well be utilized by her to defray part of the cost of her care. Under all the circumstances herein, and there being no opposition the court grants the application for the withdrawal of the subject funds for the benefit of the petitioners.